Citation Nr: 1635186	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Validity of a debt of $228,750.00 due to the retroactive discontinuance of VA benefit payments and resulting overpayment based on fugitive felon status, and whether waiver of recovery of any portion of this debt found to be valid is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1985 to December 1987 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that the Veteran was in fugitive felon status and that benefit payments would be discontinued retroactively from December 2002, the initial effective date of his compensation award.  The VA Debt Management Center consequently assigned an overpayment debt of $228,750.00 based on benefits wrongfully received while the Veteran was in fugitive felon status.  

The case was remanded by the Board in March 2015 so that the Veteran could be afforded a videoconference Board hearing.  In May 2015, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was again remanded by the Board in September 2015 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is charged with an overpayment of compensation benefits in the amount of $228,750.00 due to fugitive felon status from the effective date of service connection for PTSD of November 18, 2002 to July 22, 2010 when his fugitive felon status was said to be resolved.
 
2.  From November 18, 2002, to July 22, 2010, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.


CONCLUSIONS OF LAW

1.  The discontinuance of the Veteran's service-connected compensation benefits from November 18, 2002, to July 22, 2010, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e) (2015); VBA Letter 20-14-09 (June 23, 2014).
 
2.  The criteria for dismissal of the appeal for waiver of recovery of the overpayment of compensation benefits, in the amount of $228,750.00, are met.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that service connection for PTSD was awarded by rating decision dated in May 2003, from the date of the Veteran's claim on November 18, 2002.  While an initial 50 percent rating was assigned, the award was increased to 70 percent with total disability by reason if individual unemployability due to service-connected disability (TDIU), also effective on November 18, 2002, by rating decision dated in November 2003.  In 2009, VA was notified that the Veteran had an outstanding warrant from the State of Florida and was considered to be in fugitive felon status by reason of probation violation.  The record shows that the Warrant was quashed on July 22, 2010.  

The RO has determined that the Veteran was overpaid compensation benefits from November 18, 2002, to July 22, 2010, based on the determination that the Veteran was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $228,750.00. 

The RO has identified a warrant for the characterization of the Veteran as a "fugitive felon" for the time period in question.  The warrant was issued by authorities in Osceola County, Florida. 

The Veteran asserts that he did not satisfy the regulatory definition of a "fugitive felon" in connection with this warrant and argues that the creation of the debt was improper.  Alternatively, he is seeking waiver of the overpayment. 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, the Board must first address the whether the Veteran was properly deemed a "fugitive felon" from November 18, 2002, to July 22, 2010; in other words, whether the overpayment was properly created.

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration  (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation. These codes are:

 4901 - Escape 
 4902 - Flight to avoid prosecution 
 4999 - Flight-escape 
 5011 - Parole violation 
 5012 - Probation violation 
 8101 - Juvenile offender abscond while on parole 
 8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for veterans while they are fugitive felons and dependents of veterans while the veteran is a fugitive felon.  

On July 23, 1997, a warrant was issued by authorities of Osceola County, Florida.  The warranted noted that the Veteran had been placed on Drug Offender Probation for the offense of Purchase of Cannabis.  The warrant indicated that the Veteran had failed to submit his written monthly reports from April to June 1997 and had failed to pay court costs in the amount of $208.92, a fine in the amount of $183.79, and an appointed counsel fee in the amount of $221.97.  The warrant did not include an NCIC offense code.  The warrant was quashed and the violation of probation in the case was dismissed by Court order of Osceola County, Florida on July 22, 2010.  

In testimony at the Board hearing in May 2015, the Veteran and his spouse testified that they were told that the 1997 warrant had been dismissed after action taken by a Massachusetts Court in 1998.  At that time, he related that he had been arrested in Massachusetts for driving without a license in 1998 and held in the county jail for transfer to the State of Florida in connection with the fugitive from justice warrant  that had been issued the prior year.  Florida failed to extradite him to the state and, he was told by his attorney at that time, that by failing to do so the warrant had been dismissed.  He related that his attorney had specifically told him that "Florida only had one bite of the apple and that warrant was no longer a valid warrant."  In support of this contention he submitted paperwork from the State of Massachusetts that includes dismissal of the charges issued by that state as well as a dismissal of the Fugitive from Justice on Court Warrant charge.  He further stated that he did not believe that he had an outstanding warrant at the time that he applied for compensation benefits in 2002, but believed that matter had been resolved in 1998 and that he did not know that he would be subject to arrest if he returned to Florida.  He further stated that he had never been made aware of the possibility that this could affect his eligibility for compensation benefits from VA.  

According to Florida law, at the time the warrant was issued in 1998, and currently, Florida Law Chapter 893.13 2 (6)(b), provides that possession of 20 grams or less of cannabis constitutes a misdemeanor of the first degree.  See FLA STAT Title XLVI, Ch. 893.13.  It is noted that the 1998 warrant did not indicate the amount of cannabis in the Veteran's possession.  

As the warrant issued by the State of Florida did not specify the amount of cannabis with which the Veteran was charged with possessing, the Board will resolve doubt in his favor and finds that he possessed less than 20 grams such that the offense constitutes a misdemeanor under the laws of the state.  As such, the regulations regarding fugitive felons are not applicable.  Moreover, the Board finds that the Veteran was not a "fugitive felon" within the intent of 38 C.F.R. § 3.666(e)(2); see also 38 U.S.C.A. § 5313B(b)(1).  In this regard, there is no objective evidence indicating that the Veteran was aware of this warrant prior to him receiving notice from VA in 2010.  For the sake of argument, even if a felony warrant had been issued in this instance, there is nothing to indicate that the Veteran made an attempt to flee or avoid prosecution in any way during the period in question.  In fact, the evidence, including the credible testimony offered by the Veteran and his spouse at the Board hearing in May 2015, shows that he mistakenly believed that the warrant had been dismissed in 1998, prior to his application for compensation benefits.  Accordingly, the Board finds that the Veteran does not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B(b)(1)(A); 38 C.F.R. § 3.666(e)(2)(i).

Given that the Veteran was not a fugitive felon during the period of November 22, 2002, to July 22, 2010, on the basis of issued warrant; he had a legal entitlement to compensation benefits during that period of time.  Thus, the $228,750.00 debt was not properly created and cannot legally be charged to the Veteran. 

As the debt is invalid, the Board need not address entitlement to a waiver of overpayment of compensation benefits.  That issue is rendered moot and the appeal of that issue may be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. § 7105(d)(5).

						(CONTINUED ON NEXT PAGE)


ORDER

The termination of VA compensation benefits for the period from November 18, 2002, to July 22, 2010, based on a mischaracterization of the Veteran as a fugitive felon, was improper; restoration of service-connected compensation benefits for that period is granted.  

The appeal for a waiver of recovery of the overpayment of service-connected compensation benefits in the amount of $228,750.00 is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


